Per Curiam : These cases present the same questions. They were proceedings to condemn land for the use of appellant’s railroad. There was a trial in the court below before a jury. A verdict was returned in each case, finding the amount of compensation for lands taken, and the amount of damages to the residue of the lands. Judgment was entered upon the verdict, and execution awarded. It was error to award execution, for which the judgments must be reversed, with directions to the circuit court to enter judgment on the verdict, omitting the order for execution. It is very desirable that, in these proceedings, the land condemned should be described with reasonable certainty. That should be done in the petition, and followed in the judgment. Judgment reversed.